Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.         This action is in response to amendment filed on 11/17/2021.  
Claims 1-3 and 6-21 have been examined.
Claims 4-5 have been canceled by applicant.
Claims 1-3 and 6-20 have been amended by Applicant. 
Claim 21 is newly added claims.
Claim 21 have been further amended/canceled by Examiner.
Claims 1-3 and 6-20 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Grant R. McAdams (Reg. No.: 68,777) in a telephone interview on 12/16/2021, and in the following electronic communication on 12/20/2021. The application has been amended as follows: 
In the claims: 
21. Canceled 









	

Response to Amendment
Claim Objections
1.	Applicant’s amendments have overcome the claims 2-9 and 11-20 objections to from the previous Office Action (prepared by previous Examiner).

Drawings
1.	Applicant’s arguments during the Applicant-Initiated Interview on 11/16/2021 were persuasive, and have overcome the drawings objections to from the previous Office Action (prepared by previous Examiner). 
2.	Applicant’s amendments have also overcome the drawings objections to from the previous Office Action (prepared by previous Examiner) that were also raised and discussed during the Applicant-Initiated Interview on 11/16/2021.

Specification
1.	Applicant’s amendments have overcome the specification objections to from the previous Office Action (prepared by previous Examiner).
‐shaped” language in paragraph [0018] of the specification, has overcome potential 112 1st and 2nd paragraphs rejections – (no written description, indefiniteness) to the amended claims. 

Claim Interpretation
1.	Applicant’s arguments during the Applicant-Initiated Interview on 11/16/2021 were persuasive, and have overcome some of the 112(f) or 112 6th paragraph presumptions to claims 1, 3, 8-13 and 18-20 from the previous Office Action (prepared by previous Examiner). 
2.	Applicant’s amendments have also overcome other 112(f) or 112 6th paragraph presumptions from the previous Office Action (prepared by previous Examiner).

Claim Rejections - 35 USC § 112
1.	Applicant’s arguments during the Applicant-Initiated Interview on 11/16/2021 were persuasive, and have overcome some of the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action (prepared by previous Examiner). 
2.	Applicant’s amendments have also overcome other 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action (prepared by previous Examiner).
3.	Applicant’s arguments (supplement explanation (attached) in regards to newly added limitation/feature “a perimeter of a plurality of sides,” in the amended claim 1, which is supported by at least the “U‐shaped” language in paragraph [0018] of the specification) have overcome potential 112 1st and 2nd paragraphs rejections – (no written description, indefiniteness) to the amended claims. 


	
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search (prepared by previous Examiner), the examiner was able to find the closest prior art of record, which is Ishimoto (Pub. No.: US 2014/0354813A1) taken either individually or in 
In performing additional search (prepared by another current Examiner) in response to amended and newly added claims, the examiner was able to find the closest prior art of record, which is Hiroyoshi (Pub. No.: JP 2002307978A) taken either individually or in combination with other prior art of Kimura (Pub. No.: US 2014/0161578A1), Shibata (Pub. No.: US 2014/0190046A1), Machida (Pub. No.: US 2018/0080198A1) and Machida (Pub. No.: US 2017/0305018A1),  who describe a work vehicle provided with a touch panel type operation device capable of performing objective work smoothly by selecting various works easily even during running; required operation information displayed in a head up display showing an image in a transparent member ahead of a driver's seat by operating (touching) a touch panel arranged on the driver's seat while driving the work vehicle when it is judged that specific operation of the work vehicle is required, and adequate operation can be selected while operating (touching) the touch panel at a position corresponding to the display image while observing the display image; consequently, possibility to dispense with all of various adjustment switches for lifting control and horizontal control of a work machine provided 

In regards to claims 1-3 and 6-20, Ishimoto (Pub. No.: US 2014/0354813A1) and Hiroyoshi (Pub. No.: JP 2002307978A) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): display apparatus that comprises a touchscreen display that at least partially forms a surface of a chair arm of the seat and/or that extends along the chair arm at a level of an upper side of the chair arm, and wherein the touchscreen display has a three-dimensionally contoured display interface and touch interface that extend along a perimeter of a plurality of sides of the chair arm and form a collar extending from the upper side of the chair arm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662